DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 has been entered.


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

;”) at the end of the limitation reading auto-populating each field from the data import to create new electronic medical records; in claims 17, 18 and 19. Leave the remainder of the claims as is.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 17-22: 
	The prior art of record, including Merkin et al. (U.S. PG-Pub 2005/0010440 Al) and Lieberman et al. (U.S. PG-Pub 2012/0303378 Al), does not teach or suggest the following features:

A method of administering a vaccine or health screening to improve a quality rating of a healthcare plan, the method comprising:
evaluating a healthcare plan’s current practices and current Centers for Medicare and Medicaid Services (CMS) five-star score, the evaluating including conducting a two-day on-site evaluation of the healthcare plan’s activities by a team of physicians, nurses, and financial auditors;
providing a written report to the healthcare plan based on the evaluating, the written report outlining the team’s findings and recommendations regarding staffing 
training the one or more healthcare providers in improved practices, the training including a five day class with overhead presentations, case studies, and reference material regarding topics including an overview of CMS five-star score metrics, improved beneficiary outreach, category and measure details, strategies for improving CMS five-star scores, and training on the system for recording medical documents, the training further including a ninety day post-implementation follow-up to evaluate program progress, the training further including quarterly updates to apprise the healthcare plan of changes in the CMS five-star score metrics;
importing, into the computer, medical records of a plurality of patients enrolled in the healthcare plan along with billing files and health plan claim files of the healthcare plan;
auto-populating each field from the data import to create new electronic medical records;
storing the new electronic medical records of a plurality of patients enrolled in a healthcare plan in the computer readable medium of the system;
creating and outputting reports of the stored medical records, the reports including patient demographic information, health plan eligibility history, summary of reported chronic conditions, list of three year medical history by International Classification of Diseases (ICD) and Current Procedural Terminology (CPT) classifications, and last six months of pharmacy data;

category 1 metrics including a breast cancer screening metric, a colorectal cancer screening metric, a cardiovascular care cholesterol screening metric, a diabetes care cholesterol screening metric, a glaucoma testing metric, a long term medications monitoring metric, an annual flu vaccine administration metric, a pneumonia vaccine administration metric, a physical health improvement/maintenance metric, a mental health improvement/maintenance metric, an osteoporosis testing metric, a physical activity monitoring metric, and a primary care doctor visit access metric, and
category 2 metrics including an osteoporosis management metric, an eye exam administration metric, a diabetes care kidney disease monitoring metric, a diabetes care blood sugar control metric, a diabetes care cholesterol control metric, a blood pressure control metric, a rheumatoid arthritis management metric, a chronic obstructive pulmonary disease testing metric, a bladder control improvement metric, and a falling risk reduction metric;
periodically updating the stored CMS five-star score metrics;
comparing the stored medical records of the plurality of patients to the stored CMS five-star score metrics to determine one or more areas of deficiency of the healthcare plan that may be corrected to improve a CMS five-star score of the healthcare plan, the comparing including evaluating, for each of the category 1 and category 2 metrics, whether the stored medical records of the plurality of patients indicate that a compliance percentage of the patients, or of an eligible subset plurality thereof, whose 
for each of the one or more areas of deficiency of the healthcare plan determined by said comparing:
presenting a computer notification of the area of deficiency using the notification system, the computer notification comprising a warning to the user;
identifying prospective beneficiaries of medical services corresponding to the area of deficiency, the prospective beneficiaries being those patients, from among the plurality of patients, whose stored medical records show non-compliance with the screening, test, or vaccine requirement of the metric corresponding to the area of deficiency and thus contribute to the compliance percentage falling below the threshold percentage specified by the metric; and
administering, to the identified prospective beneficiaries, the medical services corresponding to the area of deficiency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Error! Unknown document property name..  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
17 February 2021